 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN K. DELANEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00224-LJO-SKO

12                                Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                        JUDGMENT
13                          v.

14   MANSOOR AZIZ AHMED,

15                               Defendant.

16

17          On April 8, 2019, defendant Mansoor Aziz Ahmed entered a guilty plea to the one count

18 Indictment which charges him with Making a Materially False Statement in violation of 18 U.S.C. §

19 1001.

20          As part of his plea agreement with the United States, defendant Mansoor Aziz Ahmed agreed to

21 forfeit $57,000.00 as a personal money judgment pursuant to Fed. R. Crim. P. 32.2(b)(1), which

22 represents the total amount of proceeds the defendant obtained as a result of a violation of 18 U.S.C. §

23 1001, to which he has pled guilty. See Defendant Ahmed’s Plea Agreement ¶ II.D. Plaintiff hereby

24 applies for entry of a money judgment as follows:

25          1.     Pursuant to 18 U.S.C. § 982(a)(7) and Fed. R. Crim. P. 32.2(b)(1), the Court shall impose

26 a personal forfeiture money judgment against defendant Mansoor Aziz Ahmed in the amount of
27 $57,000.00.

28 ///


      APPLICATION AND ORDER FOR MONEY JUDGMENT          1
30
 1          2.      The above-referenced personal forfeiture money judgment is imposed based on defendant

 2 Manoor Aziz Ahmed’s conviction for violating 18 U.S.C. § 1001. Said amount represents the total

 3 amount of proceeds the defendant obtained, which the defendant agreed is subject to forfeiture based on

 4 the offense of conviction. Any funds applied towards such judgment shall be forfeited to the United

 5 States of America and disposed of as provided for by law.

 6          3.      Payment of the personal forfeiture money judgment should be made in the form of a

 7 cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:

 8 Asset Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of

 9 sentence, any funds delivered to the United States to satisfy the personal money judgment shall be

10 seized and held by the U.S. Marshals Service, in its secure custody and control.

11 Date: April 24, 2019                                  McGREGOR W. SCOTT
                                                         United States Attorney
12

13                                                       /s/ Brian K. Delaney
                                                         BRIAN K. DELANEY
14                                                       Assistant U.S. Attorney
15

16                                                  ORDER

17          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

18 defendant Mansoor Aziz Ahmed in the amount of $57,000.00. Any funds applied towards such

19 judgment shall be forfeited to the United States of America and disposed of as provided for by law.

20 Prior to the imposition of sentence, any funds delivered to the United States to satisfy the personal

21 money judgment shall be seized and held by the U.S. Marshals Service, in its secure custody and

22 control.

23
     IT IS SO ORDERED.
24

25      Dated:     April 25, 2019                            /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
26
27

28


      APPLICATION AND ORDER FOR MONEY JUDGMENT           2
30
